
	
		III
		111th CONGRESS
		1st Session
		S. RES. 305
		IN THE SENATE OF THE UNITED STATES
		
			October 6, 2009
			Mrs. Feinstein (for
			 herself, Mr. Kerry, and
			 Mr. Lugar) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing support for the victims of the
		  natural disasters in Indonesia, Samoa, American Samoa, Tonga, Vietnam,
		  Cambodia, and the Philippines.
	
	
		Whereas on September 30, 2009, an earthquake measuring 7.6
			 on the Richter Scale hit Padang, a city of nearly 1,000,000 people on the
			 Indonesian island of Sumatra;
		Whereas on October 1, 2009, another earthquake measuring
			 6.6 on the Richter Scale struck south of Padang;
		Whereas the earthquakes have destroyed hundreds of homes,
			 businesses, schools, hospitals, and hotels;
		Whereas John Holmes, the United Nations
			 Under-Secretary-General and Emergency Relief Coordinator, has estimated that
			 more than 1,100 people have lost their lives due to the earthquakes;
		Whereas the United States has responded to this tragedy by
			 providing $300,000 in aid, sending a disaster relief team to the area, and
			 setting aside an additional $3,000,000 in assistance;
		Whereas on September 29, 2009, following an earthquake
			 measuring 8.3 on the Richter Scale, a tsunami hit Samoa, American Samoa, and
			 Tonga, killing 177 people and affecting approximately 30,000 people;
		Whereas the United States has sent a 245-member disaster
			 response team to American Samoa, as well as 20,000 meals, 13,000 liters of
			 water, and 800 tents that have been provided by the Federal Emergency
			 Management Agency;
		Whereas on September 26, 2009, Typhoon Ketsana hit Manila,
			 Philippines, resulting in the worst flooding in 4 decades and leaving the homes
			 of approximately 2,000,000 people under water;
		Whereas approximately 700,000 people in the Philippines
			 have sought shelter in emergency relief centers;
		Whereas 246 people have died as a result of the flooding,
			 with the number of dead expected to rise;
		Whereas the Government of the Philippines has estimated
			 that the typhoon has caused at least $100,000,000 in damage;
		Whereas on September 29, 2009, Typhoon Ketsana hit
			 Vietnam, killing more than 100 people, damaging more than 170,000 homes and
			 forcing 350,000 people to evacuate, and resulting in approximately $168,000,000
			 in damage; and
		Whereas 11 lives were lost in Cambodia due to Typhoon
			 Ketsana: Now, therefore, be it
		
	
		That the Senate—
			(1)mourns the loss
			 of life resulting from the earthquakes in Indonesia, the tsunami in Samoa,
			 American Samoa, and Tonga, and Typhoon Ketsana in the Philippines, Vietnam, and
			 Cambodia;
			(2)expresses its
			 deepest condolences to the families of the victims of these tragedies;
			(3)expresses its
			 sympathies to the survivors who are still suffering in the aftermath of these
			 natural disasters;
			(4)supports the
			 efforts already provided by the United States Government, relief agencies, and
			 private citizens; and
			(5)urges the United
			 States Government and the internal community to provide additional humanitarian
			 assistance to aid the survivors of these natural disasters and support
			 reconstruction efforts.
			
